UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

BARBARA ROSE,

Plaintiff,
Case No. 2:17-cv-635

v. Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Elizabeth Preston Deavers

VELOCYS, INC.,
Defeodant.
OPINION AND ORDER

This matter is before the Court on Plaintitfs Motion for Partial Sumrnary Judgment (ECF
No. 13), Defendant’s Memorandum in Opposition (ECF No. 15), and Plaintiif’s Reply in
Support (ECF No. 16). For the reasons that follow, Plaintiff’s Motion is GRANTED in PART
and DENIED in PART.

I.

Plaintiff Barbara Rose (“Rose”) sued her former employer, Velocys, Inc. (“Velocys”),
under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, seeking compensation for
approximately three years of unpaid overtime work. She was employed as an accountant for
Velocys from April 2012 to August 2017. Rose alleges Velocys failed to pay her for her two
daily smoke breaks, which qualify as compensable Work. Additionally, Rose claims that Velocys
Withheld overtime compensation by failing to account for these breaks.

In her Complaint (Pl. ’s Compl., ECF No. l), Rose asserts three causes of action against
Velocys: (l) failure to properly pay overtime compensation in violation of the FLSA; (2) failure
to properly pay overtime compensation in violation of the Ohio Minimum Fair Wage Standards

Act (“OMFWSA”), Ohio Rev. Code § 4l l ; and (3) failure to make proper wage payments for all

hours worked within thirty days of the day the work was performed Rose now moves for
summary judgment on Counts One and Two, Which would be determinative of Count Three if
Rose prevails because she would not have been paid for compensable work for more than 30
days.

According to Rose, the undisputed facts demonstrate that Velocys paid Rose forty hours
each week yet required her to report to work for more than forty compensable hours. Therefore,
Rose argues, Velocys denied her overtime compensation to which she was lawfully entitled
under 29 U.S.C. §§ 206 and 207. As a result, in Rose’s view, the undisputed facts demonstrate
that Velocys willfully withheld her overtime compensation, and the FLSA thus requires Velocys
to pay Rose liquidated damages based on a three-year statute of limitations.

In response, Velocys argues that Rose misapplied the FLSA and that material facts are in
dispute, including: (i) whether Rose took smoke breaks, (ii) the length of Rose’s smoke breaks,
and (iii) the compensability of those breaks. Def ’s Mem. in Opp ’n at l. Velocys also contends
that if the Court finds in favor of Rose on liability, she is only entitled to two years of back pay
and liquidated damages because it did not act willfully as that term is defined under the FLSA.

II.

In April 2012, Rose began working for Velocys as an Accounting Clerk at the Plain City,
Ohio office, where she maintained project budgets for several departments; performed customer
invoicing; remedied delinquent invoices; audited and processed expense reports; and assisted
with payroll and auditing. Rose Decl. at 1[1[ 4, 5. Velocys paid Rose on an hourly basis. Rose
Decl. at '|I 4.

Rose directly reported to Hayley Neurneier, an Account:ing Supervisor. Rose Decl. at ‘|] 6.

Neumeier reported to Crystal Mayle, Velocys’s Controller. Neumeier Dep. at 11:3-4.

On their first day of work, hourly employees typically meet with Velocys’s Manager of
Human Resources (“HR”) and Administration, Bettyann Hale. Hale Dep. at 10: 2l-l l :6. In
those meetings, Hale explains Velocys’s policies and procedures, timecard submission process,
core office hours, and obtains any other new-hire documentation needed from the employee. Id.
After meeting with Hale, new employees set their work schedules With their direct supervisors
Hale Dep. at ll:l~6.

Velocys allowed employees to adjust their work schedules, as long as the employees
were present during core office hours_between 9:00 a.m. and 4:00 p.m. Hale Dep. at 11:1-6.
Velocys permitted hourly employees to take hour-long unpaid lunch breaks. Hale Dep. at ll:20-
12:5. During Rose’s employment, Velocys also allowed hourly employees to take breaks
throughout the day. Rose Decl. at 11 12.

Velocys never implemented a written break policy, but permitted employees to take
breaks as needed. Hale Dep. at 11:20 - 12:5; Rose Decl. at 1[ 12. For example, if an employee
needed “to get some coffee, go to the restroom, make a phone call, get up and walk around a
little bit, that’s very much permissible, and no one’s going to say anything to you.” Hale Dep. at
12:1-5. Velocys did not limit employees to a certain number of breaks each day. Hale Dep. at
13:13. Velocys did not limit employees to certain activities during their breaks. Hale Dep. at
11:20-12:5. Also, Velocys did not limit how long employees could spend on a break, so long as
they did not abuse the privilege. Hale Dep. at 13 : 1 5-16.

Velocys allowed employees to take smoke breaks in several designated areas just outside
the building Hale Dep. at 12:16-24. One of the designated areas was outside the front of the
office, and the other was near the rear. Id. Velocys also allowed employees to smoke in their

cars. Hale Dep. at 24:23.

Initially, Rose worked from 8 :00 a.m. to 5:00 p.m., with an hour-long unpaid lunchbreak
for a total of 40 hours per week paid. Rose Decl. at ‘|] 7. Rose also typically took two smoke
breaks during her workday: one in the morning (between 9:00 a.m. and 9:30 a.m.) and one in the
afternoon (between 2:15 p.m. and 2:30 p.m.) with other employees who also smoked. Rose Decl.
at ‘|l‘|] 9, 15. Rose was always paid for 40 hours per week. Id. at 11 30. That is, Velocys
compensated her for her smoke breaks.

In January 2014, HR Manager Hale avers that two hourly employees complained that
Rose took two long smoke breaks in addition to regular breaks. Hale Dep. at 14:20-15:3. Prior to
the complaints, Hale was unaware of Rose’s work schedule and break times. Id. Hale testified
that she informed the complaining employees that she would investigate the issue. Hale Dep. at
15:8-9. Hale then spoke to Rose’s supervisor, Neumeier. Id. at 15:11-12. Hale testified that she
asked Supervisor Neumeier about Rose’s breaks and that Neumeier stated that she was unaware
of “when [Rose was] leaving or corning or going” because Supervisor Neumeier used to “sit with
[her] back to [Rose].” Hale Dep. at 15:20-23. Neumeier testified that she did not remember
much about Rose’s smoke breaks except that “Rose would leave some time in the morning and
had a normal lunch break and then would leave in the afternoon.” Neumeier Dep. at 22:14-18.
Neumeier further testified that Rose would take two approximately lS-minute breaks to smoke in
addition to any other breaks she needed such as “to use the restroom, get water whenever she
needed outside or her morning and afternoon [smoke] break[s].” Neumeier Dep. at 35:23-36:5.

In HR Manager Hale’s declaration, she avers that she “investigated the complaints and
learned that [Rose] took excessive breaks that usually exceeded 20 minutes.” Hale Decl. at ‘|] 5 .

At her deposition, Hale testified that the investigation entailed speaking with two hourly

employees who worked at the Hont desk. Hale Dep. at 24:7-15. Hale testified that those
employees told her Rose’s breaks were “about 20 to 25 minutes easily.” Id.

Hale and Supervisor Neumeier then met with Rose to discuss her smoke breaks, at which
point they informed Rose that other employees complained she had been taking “extended”
breaks throughout the day. Neumeier Dep. at 20:17-21:4; Hale Dep. at 14:22-16:1 l. Rose
explained that she typically took two smoke breaks each day_one in the morning and one in the
afternoon. Rose Decl. at 11 18. Rose avers her breaks lasted at most 15 to 20 minutes each. Rose
Decl. at 11 18.

HR Manager Hale informed Rose that she had three options: (1) Rose could shorten her
60-rninute lunch breaks to 30 rninutes; (2) Rose could report to work 30 minutes earlier or leave
30 minutes later; or (3) Rose could reduce her daily paid hours from 8 to 7.5. Hale Dep. at 19:12
_ 20:2; Rose Decl. at 11 2l. Rose was never told that smoke breaks were impermissible or that
she would be disciplined if she continued taking them. Hale Dep. at 20:1-10; Rose Decl. at 11 21.
Rose decided to report to work 30 minutes earlier than her scheduled shi&. Rose Decl. at 1[ 25.

Rose planned to arrive at work around 7:30 a.m. and leave at 5:00 p.m. Id. Hale and
Neumeier informed Rose that she would be paid eight work hours, since her 60-minute lunch
break and two “extended” smoke breaks were uncompensated breaks. Neumeier Dep. at 31 :19 -
32:5; Hale Dep. at 20:16-24; Rose Decl. at ‘|] 25. During the meeting, Rose protested that other
employees take multiple smoke breaks throughout the day, but that no other employee was
required to make up time for breaks. Rose Decl. at 1[ 23.

Rose memorialized the meeting, sending Supervisor Neumeier and HR Manager Hale an

email, that stated:

Starting tomorrow, I will be in early, around 7:15 - 7:30 and will take 2 daily
smoke breaks one in the morning around 9:30 - 10:00 and one in the afternoon

around 2:30 - 3:00, depending on work load. This will be my daily schedule. I
would like to point out that no other smoking employee at Velocys is required to
make up smoke break time, and some spend much more time smoking than l do. I
take two breaks on average a day, and most take 3-5. Maybe since this is
occurring, Velocys should publish a smoking policy?

See Ex. D.

On January 29, 2014, Rose began reporting to work at approximately 7:30 a.m. Pl. ’s Mot.
S.J., Ex. D. Shortly after, Rose submitted a timecard that listed 8.5 hours of work. Rose Decl. at
1127. Hale directed Rose to resubmit a timecard that listed only 8 hours. Id.

IlI.

Surnmary judgment is appropriate “if the movant shows that there is no genuine issue as
to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). The Court may therefore grant a motion for summary judgment if the nonmoving party,
who has the burden of proof at trial, fails to make a showing sufficient to establish the existence
of an element that is essential to that party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986).

The “party seeking summary judgment always bears the initial responsibility of
informing tile district court of the basis for its motion, and identifying those portions” of the
record which demonstrate “the absence of a genuine issue of material fact.” Celotex, 477 U.S. at
323. The burden then shifts to the nonmoving party who “must set forth specific facts showing
that there is a genuine issue for trial.” Anderson v. Lz`berty Lobby, Inc. , 477 U.S. 242, 250 (1986)
(quoting Fed. R. Civ. P. 56(e)). “The evidence of the nonmovant is to be believed, and all
justifiable inferences are to be drawn in his favor.” ]d. at 255 (citing Adz'ckes v. S. H. Kress &
Co., 398 U.S. 144, 158-59 (1970)). A genuine issue of material fact exists “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id at 248; see also

Matsushz'ta Elec. Indus. Co., Ltd v. Zem`th Radio Corp., 475 U.S. 574, 586 (1986) (The
requirement that a dispute be “genuine” means that there must be more than “some metaphysical
doubt as to the material facts.”). Consequently, the central issue is “Whether the evidence
presents a sufficient disagreement to require submission to a jury or whether it is so one-sided
that one party must prevail as a matter of law.” Hamad v. Woodcrest Condo. Ass ’n, 328 F.3d
224, 234-35 (6th Cir. 2003) (quoting Anderson, 477 U.S. at 251_52).

IV.

The FLSA requires employers to compensate their employees for all hours worked. 29
U.S.C. §§ 206, 207. The FLSA also mandates that employers compensate employees at a rate
not less than time and one-half for work exceeding forty hours per week, i. e., for overtime. 29
U.S.C. § 207(a)(l).

To prevail on an unpaid overtime claim under the FLSA, a plaintiff must prove four
elements: (l) the uncompensated activity constitutes work; (2) the time worked is not de minimis
and is reasonable in relation to the principal activity; (3) the employer had actual or constructive
knowledge of the plaintiffs overtime work; and (4) the amount of time worked. FLSA, § 7(a)(1),
29 U.S.C. § 207(a)(l); OMFWSA, Ohio Rev. Code § 41 l l. Courts interpret Ohio’s wage and
hour laws in accordance with the FLSA, therefore the Court will address Rose’s claims under the
FLSA and the OMFWSA simultaneously Mr'tchell v. Abercrombz'e & Fitch, Co., 428 F. Supp. 2d
725, 745 (S.D. Ohio 2006), aff’d, 225 F. App’x 362 (6th Cir. 2007).

A. Compensability of Breaks Under the FLSA

The FLSA does not require employers to permit employee breaks. Sec ’y United States

DOL v. Am. Future .Sfys., 873 F.3d 420, 425 (3rd Cir. 2017). If an employer permits short breaks,

however, the employees must be paid for that break time. 29 C.F.R. § 785.18. Therefore, the

number of hours worked is not limited to the time an employee performs her job duties Armour

& Co. v. Wantock, 323 U.S. 1226, 133-34 (1944).

The Code of F ederal Regulations provides some guidance on what constitutes a “short
break,” explaining that breaks lasting “five minutes to about 20 minutes” are compensable as
hours worked. 29 C.F.R. § 785.18. ln total, that regulation states:

Rest periods of short duration, running from 5 minutes to about 20 minutes are

common in industry. They promote the efficiency of the employee and are

customarily paid for as working time. They must be counted as hours worked.

Compensable time of rest periods may not be offset against other working time
such as compensable Waiting time or on-call time.

29 C.F.R. § 785.18.

Velocys argues that Section 785.16, rather than 785.18, applies here. Section 785.16

provides that:

Periods during which an employee is completely relieved from duty and which
are long enough to enable him to use the time effectively for his own purposes are
not hours worked. He is not completely relieved from duty and cannot use the
time effectively for his own purposes unless he is definitely told in advance that
he may leave the job and that he will not have to commence work until a
definitely specified hour has arrived. Whether the time is long enough to enable
him to use the time effectively for his own purposes depends upon all of the facts
and circumstances of the case.

29 C.F.R. § 785.16. In American Future System.s', the Third Circuit addressed this issue and
determined that while Section 785.16 provides general guidance regarding compensability,
Section 785 .l 8 provides a “separate and more specific regulation carving out the compensability
of breaks that are twenty minutes or less.” Sec ’y Um'ted States DOL v. Am. Future .Sfys. , 873 F.3d
420 (3rd Cir. 2017). Therefore, the court concluded, “where breaks of twenty minutes or less are
in question, Section 785.16 is inapplicable.” Id. at 430. The Court agrees and finds that Section

785.18 applies to these circumstances

Interpreting Section 785.18, the Department of Labor (“DOL”) has “consistently held for
over 45 years” that short breaks lasting 20 minutes or less are compensable as hours worked
U.S. Dep’t of Labor, Wage & Hour Div., Opinion Letter Fair Labor Standards Act (FLSA), 1996
DOLWH LEXIS 39, 1996 LW 1005233, at *1 (Dec. 2, 1996) (“1996 Letter”). ln its 1996 Letter,

the DOL squarely addressed this issue, stating:

Employees have always taken short work breaks, with pay, for a myriad of non-
work purposes - a visit to the bathroom, a drink of coffee, a call to check the
children, attending to a medical necessity, a cigarette break, etc. The Department
has consistently held for over 45 years that such breaks are hours worked under
the FLSA, without evaluating the merits of an employee’s activities This
position, found at 29 C.F.R. § 785.18, is based squarely in the premise that short
breaks are common in industry, promote the efficiency of employees and are
customarily treated as work time by employers

While we fully appreciate the extraordinary difficulties presented to employers
by smoking in the workplace, we believe that the government should not be in
the business of determining what employees do on short work breaks much less
attempting to evaluate which short breaks merit or do not merit compensation.

We strongly believe that employers and employees are best served by the bright
line time test currently provided in Section 785.18.

Id.

The parties have not cited to any Sixth Circuit case that addresses whether Section 785.18
applies as a bright line test in similar circumstances ln other circuits, however, courts have
consistently applied Section 785.18, the twenty-minute rule, as a bright line. For example, as
stated supra, in Secretary Amerr'can Future .Sfystems, the Third Circuit unanimously determined
that the 1996 Letter’s bright line test applies, and so concluded that all breaks 20 minutes or less
are compensable as hours Worked. Am. Future éj)s., 873 F.3d at 429. The defendant in that case
argued that, as a policy matter, the bright line rule might lead to a slippery slope Where
employees could take as many 20-minute breaks as they wish yet still have a right to paid for all

those breaks Id. at 431-32 (quoting Hmvkins v. Alorica, Inc., 287 F.R.D. 431, 442 (S.D. Ind.

2012)). The Third Circuit acknowledged that possibility but still applied the bright line test,
explaining that employers may discipline or terminate an employee for abusing a break policy
without violating the FLSA. Id. at 432. The Amerz`can Fufure Systems court found that refusing
to compensate an employee for taking additional or unauthorized breaks, however, is an FLSA
violation. Id.

As Rose correctly points out, courts in other circuits have consistently applied Section
785.18 in cases regarding breaks that are 20 minutes or less, and those courts have found that
Section 785. 18 requires a bright line test. ln the Eighth Circuit, the court applied Section 785.18
and required the employer to pay its employee for 15-minute breaks each morning Brown v.
L&P Industrz'es, LLC, 2005 U.S. Dist. LEXIS 39920, 2005 WL 3503637, at *6 (E.D. Ark. Dec.
21, 2005); see also Petrone v. Werner Enterprises, Inc., 2012 U.S. Dist. LEXIS 146324, 2012
WL 484900, at *3 (D. Neb. Oct. 11, 2012). In DeKeyser v. Thyssenkrupp, a district court in the
Seventh Circuit relied on Section 785. 18 to conclude that “additional minutes taken outside of
[the employer’s] provided rest breaks should be considered compensable work time under the
FLSA.” DeKeyser v. Thyssenkeupp Waupaca, Inc., 747 F. Supp. 2d 1043, 1056 (E.D. Wisc.
2010). In Martin v. Waldbaum, Inc., a district court in the Second Circuit analyzed Section
785.18 and concluded that breaks less than twenty minutes are compensable Martz'n v.
Waldbaum, Inc., 1992 U.S. Dist. LEXIS 16007, 1992 WL 314898, at *1 (E.D.N.Y. Oct. 16,
1992); see also Solis v. Cina§) ’s Total Care, Inc., No. 10-7242, 2012 U.S. Dist. LEXIS 1808,
2012 WL 28141, at *9, 19 (S.D.N.Y. Jan. 5, 2012).

Velocys argues that the bright line test should not apply, but instead the Court should
analyze the totality of the circumstances To support its argument, Velocys cites Mitchell v.

Greinetz, a Tenth Circuit case that applied a fact-intensive test when determining whether short

10

breaks are predominantly for the benefit of the employer or the employee. Mitchell v. Greinerz,
235 F.2d 621, 625 (10th Cir. 1956). Velocys also directs the Court to Garcia, a decision from a
district court in the Tenth Circuit, which follows Mitchell as binding precedent Garcz`a v. Tyson
Foods, Inc., 766 F. Supp. 2d 1167, 1183-84 (D. Kan. 2011). Finally, Velocys relies upon .Spiteri
v. AT&T Holdings, Inc., 40 F. Supp. 3d 869 (E.D. Mich. 2014), from our sister district court,
which discusses Section 785.18.

Given the nature of this case, Velocys’s reliance on Mitchell and Garcia is
understandable, but those cases prove to be inapposite. The Tenth Circuit determined Mitchell in
1956, forty years before the DOL’s 1996 Letter. To follow Mz'tchell and Garcia, then would
require the Court to ignore the 1996 Letter and all the cases cited above that have applied Section
785.18 as a bright line test for short breaks Additionally, Spiteri is materially distinguishable
See sz'teri, 40 F. Supp. 3d 869. As Rose notes, Spiteri dealt with disability discrimination and
FLSA retaliation claims, as well as an employer that set strict break policies Id. at 874. Unlike
Spiteri, Ro se did not require special accommodations for medical issues

Applying the law to the material facts of this case, the Court finds that Rose’s testimony
regarding the frequency and length of her breaks is admissible evidence proper for the Court’s
consideration on summary judgment Fed. R. Civ. P. 56(c)(l)(A). Velocys has offered no
admissible evidence to dispute Rose’s account of her daily smoke breaks

Velocys makes an unsupported statement in its memorandum that Rose’s “smoke breaks
were all longer than 15 minutes and usually lasted about 25 minutes.” Def ’s MIO to MSJ at 3.

Additionally, Velocys claims that “Plaintiff’s smoke breaks were never just 15 minutes.” Id. No

admissible testimony supports this allegation.

ll

HR Manager Hale testified that Rose may have occasionally taken smoke breaks that
exceeded 20 minutes, but admitted she had no personal knowledge of this Hale Decl. at 11 5 ;
Hale Dep. at 24:6-12. Hale testified that the two employees who sat at the office front desk,
“Ray Baker, and [she] believe[d] Jana Miller,” told her that Rose had taken smoke breaks for 20
or 25 minutes a few times Id. at 24:1-24; 25:1-4. These statements allegedly made by Baker
and Miller are inadmissible hearsay. See Fed. R. Civ. P. 56(c)(4); see also Fed. R. Evid. 602; see
also Fed. R. Evid. 801(0). Additionally, Hale does not remember when these conversations
occurred. Hale Dep. at 24-25:1-4. Rose’s testimony is unrefuted.

The only remaining evidence pertaining to the length of Rose’s smoke breaks is Rose’s
declaration and testimony, and Neumeier’s testimony. Those sources are consistent and state
that Rose’s breaks lasted approximately 20 minutes or less F or example, in Rose’s declaration,
she avers that “[a]bsent unusual circumstances my smoke breaks typically lasted 15 to 20
minutes.” Rose Decl. at 11 18. Likewise, in Neumeier’s deposition, she stated that Rose’s breaks
“would be between 15 some days If it were raining, it would be less If she had to make a
phone call, it could be more. But, in general, 15 minutes but it wasn’t always 15 minutes to the
clock.” Neumeier Dep. at 35:16-20.

Section 785.18 of the Code of F ederal Regulations requires employers to compensate
employees for all breaks spanning 20 minutes or less. Because all admissible evidence before
the Court state that Rose’s breaks typically lasted less than 20 minutes the Court finds that
Rose’s breaks were compensable as hours Worked.

Based on the foregoing, the Court GRANTS Rose’s Motion for Partial Surnmary

Judgment on the issue of liability.

12

B. Damages

An employer who violates the overtime provisions of the FLSA is liable to the employee
in the amount of the unpaid overtime compensation “and in an additional equal amount as
liquidated damages.” 29 U.S.C. § 216(b). Under the FLSA, liquidated damages “are
compensation, not a penalty or punishment.” Elwell v. Um'v. Hosp. Home Care Serv. , 276 F.3d
832, 840 (6th Cir. 2002) (intemal quotations omitted). Although the Sixth Circuit has stated that
liquidated damages are “mandatory”, Congress has provided courts with discretion to limit or
deny liquidated damages when the employer demonstrates good faith. Martin v. Imi Mch.
Power Co., 381 F.3d 574, 584 (6th Cir. 2004); but see 29 U.S.C. § 260. In Martz`n, the Sixth
Circuit explained that district courts have discretion not to award any liquidated damages when
the employer shows that it acted in “good faith” and “had reasonable grounds for believing that
[the] act or omission” Was not an FLSA violation. 29 U.S.C. § 260; see also Elwell, 276 F.3d at
840. Without such proof, however, “a district court has no power or discretion to reduce an
employer’s liability for the equivalent of double unpaid wages.” Id. (quoting McClanahan v.
Mathews, 440 F.2d 320, 322 (6th Cir. 1971)).

Based on the evidence before the Court, Velocys has raised genuine issues of material
fact as to whether it acted in good faith when failing to pay Rose pursuant to the FLSA. The
Court shall set a hearing on damages at which it will make this determination Accordingly, the

Court DENIES Rose’s Motion for Partial Surnmary Judgrnent as it relates to the amount of

damages
V.

For the reasons above, the Court hereby GRANTS in PART and DENIES in PART

Rose’s Motion for Partial Surnmary Judgment. Specifically, Rose’s Motion is GRANTED as to

13

liability and DENIED as to the arnoth of the damages that are due. The Court will schedule a

 

hearing on damages forthwith.
IT IS SO ORDERED.
\\-P>->ic\€ /L)\ /
DATE EDM . SARGUS, JR.

CHIE ITED STATES DISTRICT JUDGE

14

